Filed 04/14/20                         Case 18-10306                             Doc 109



                              UNITED STATES BANKRUPTCY COURT
       1                      EASTERN DISTRICT OF CALIFORNIA
       2                              FRESNO DIVISION

       3
       4   In re                            )    Case No. 18-10306-B-13
                                            )
       5   ALEJANDRO CERVANTES,             )    Date:    March 16, 2020
                                            )    Time:    11:00 a.m.
       6                                    )    Place:   U.S. Courthouse
                           Debtor.          )             2500 Tulare St.
       7                                    )             Fresno, CA
                                            )             Fifth Floor, Dept. B
       8                                    )             Courtroom 13
                                            )
       9
      10
      11
                   RULING ON ORDER TO SHOW CAUSE WHY FEES SHOULD NOT BE
      12                 DEEMED EXCESSIVE UNDER 11 U.S.C. § 329(b)
      13
      14   Parties and their attorneys
      15   Thomas O. Gillis, pro se; Michael H. Meyer, Chapter 13 Trustee;
      16   Marta E. Villacorta, Esq., Assistant United States Trustee for
      17   Tracy Hope Davis, United States Trustee
      18
      19                               Introduction
      20         When debtor’s counsel opts to accept a “flat fee” to handle
      21   a Chapter 13 case, they assume the risk that they may be under-
      22   compensated.   The path to additional compensation is narrow but
      23   not impassable: convince the court that substantial and
      24   unanticipated post-confirmation work was necessary.       See Local
      25   Rule of Practice 2016-1(c)(3).   Counsel here took the wrong
      26   path.   After assessing the credibility of witnesses and weighing
      27   the arguments, the court holds that “flat fee” means what it
      28   says.   Counsel is ordered to disgorge an excessive fee.



                                             1
Filed 04/14/20                             Case 18-10306                                   Doc 109




       1                                       Facts
       2   A. Before the Order to Show Cause
       3         Alejandro Cervantes was having trouble making his Chapter
       4   13 plan payments.     In May 2019, Alejandro’s income was reduced
       5   because he was temporarily disabled. 1          He contacted his attorney,
       6   Thomas O. Gillis (“Gillis”).        He spoke with Gillis’s employee
       7   who said they could put his missed payments to the end of the
       8   plan or otherwise “take care of it.”         Satisfied with the
       9   response, Alejandro thought the problem was solved.            He was
      10   wrong.
      11         Several months later, the Chapter 13 Trustee, Michael H.
      12   Meyer (“Trustee”), sent Alejandro a notice that his plan was in
      13   default and his case could be dismissed. 2          Alejandro again
      14   contacted Gillis’s office.       The employee he spoke with could not
      15   explain why Alejandro’s plan was not modified or why the problem
      16   was otherwise not straightened out.         The employee suggested that
      17   Alejandro drive to Gillis’s Modesto office — 95 miles each way —
      18   and discuss his predicament.        Alejandro did.
      19         When he got there, Alejandro was greeted by Gillis’s
      20   employee, Kathy Alcaraz.       Alejandro met with Gillis for about an
      21   hour.    Though disputed, Alejandro remembers Gillis telling him
      22   that he would need $300.00 cash to file and seek court approval
      23   for a modified plan.      Alejandro refused to pay, reminding Gillis
      24   he had already been paid a flat fee of $4,000.00 for the Chapter
      25
      26
                 1The court refers to the debtor, Alejandro Cervantes, as “Alejandro” in
      27   this ruling for ease of reference. No disrespect is intended.
                 2 Later events led Trustee to file a motion to dismiss instead of
      28   relying on the “Notice of Default and Intent to Dismiss” procedure in Chapter
           13 cases permitted by Local Bankruptcy Rule (“LBR”) 3015-1.



                                                 2
Filed 04/14/20                            Case 18-10306                                   Doc 109




       1   13 case ($2,000.00 before filing and the remainder through plan
       2   payments).    Alejandro returned home.
       3         Meanwhile, Trustee filed a Motion to Dismiss Alejandro’s
       4   case on February 6, 2020.      Alejandro and Gillis were served with
       5   the motion.    Docs. #58-62 and 70.       Trustee contended Alejandro
       6   was in default under the plan by failing to pay over $3,200.00.
       7   The hearing was 20 days later.       Alejandro and the Trustee
       8   appeared.     Alejandro testified to the above facts under oath in
       9   response to questions from the court and the Trustee.            Doc. #72.
      10   Gillis did not appear.
      11
      12   B.    The Order to Show Cause
      13         On March 2, 2020 the court issued an Order to Show Cause
      14   directing Gillis to appear on March 16, 2020 and show cause why
      15   the court should not find the $4,000.00 presumptive flat fee
      16   Gillis had received from Alejandro excessive under 11 U.S.C.
      17   § 329(b). 3   The order also directed Gillis to show cause why he
      18   should not be ordered to disgorge $600.00 to Trustee for
      19   violating LBR 2016-1(b), which precludes a debtor’s attorney
      20   from accepting or demanding payment for services or cost
      21   reimbursement without obtaining a specific court order. 4
      22
      23         3All references to section numbers or chapters refer to the United
           States Bankruptcy Code 11 U.S.C. §§ 101 et seq. References to “Rule” shall
      24   refer to Federal Rules of Bankruptcy Procedure. References to “LBR” shall
           refer to the Local Rules of Court for the United States Bankruptcy Court
      25   Eastern District of California.
                 4The Order to Show Cause explained the basis for the $600.00
      26   disgorgement. Gillis allegedly asked for $300.00, which would be the minimum
           amount of the $4,000.00 flat fee that exceeded the reasonable value of the
      27   services. That sum was doubled because the California State Bar had
           suspended Gillis for two years. Alejandro must secure other counsel to
      28   modify the plan and successor counsel would need to familiarize themselves
           with Alejandro’s predicament.



                                                 3
Filed 04/14/20                        Case 18-10306                             Doc 109




       1   Finally, the order also referenced Gillis’s failure to promptly
       2   disclose any payment or agreement not previously disclosed under
       3   Rule 2016(b).   When Gillis filed this case for Alejandro, they
       4   both signed a “Rights and Responsibilities” form and filed it
       5   with the bankruptcy schedules.   This form provided, among other
       6   things, what services Gillis would perform for the $4,000.00
       7   flat fee.
       8         Gillis timely responded to the Order to Show Cause.   First,
       9   he argues Trustee’s vendetta against him is designed to “poison
      10   the well” against his claims for attorney’s fees in this and
      11   other chapter 13 cases.   Second, Gillis contends Alejandro’s
      12   testimony at the dismissal hearing was uncertain about the
      13   particulars of the alleged demand for further fees.   Gillis says
      14   he never asked Alejandro for $300.00 “to file a motion.”    Third,
      15   Gillis says he had thorough notes of his December 2019 meeting
      16   with Alejandro kept in a “post-petition file” that is now
      17   missing despite his staff’s perquisition.   Finally, Gillis
      18   offers the court a possible resolution to avoid “a full ‘he
      19   said, she said’ hearing:” he will disgorge $600.00 to Alejandro.
      20   But the court’s findings cannot include language that Gillis
      21   asked for a post-petition fee.
      22         The United States Trustee (“UST”) filed a “Statement and
      23   Reservation of Rights.”   The statement notifies parties in
      24   interest that the UST may file any action or appropriate
      25   pleading in any of Gillis’s cases or related proceedings.     The
      26   UST also reserves rights to conduct discovery to determine
      27
      28



                                            4
Filed 04/14/20                             Case 18-10306                                    Doc 109




       1   whether Gillis’s fees are more excessive than what is set forth
       2   on the Order to Show Cause. 5
       3         The hearing on the Order to Show Cause was held on March
       4   16, 2020.      Appearing were Gillis, Trustee (via telephone), and
       5   Alejandro.      The court asked Gillis if he wanted to cross-examine
       6   Alejandro. 6      Gillis declined, saying “it is not that big a (sic.)
       7   deal to me.”       No other party wished to be heard.        The matter was
       8   submitted.
       9
      10                                   Jurisdiction
      11         The United States District Court for the Eastern District
      12   of California has jurisdiction of this matter under 28 U.S.C.
      13   § 1334(b) since this is civil proceeding arising under title 11
      14   of the United States Code.        The District Court referred this
      15   matter to this court under 28 U.S.C. § 157(a).            This is a “core”
      16   proceeding under 28 U.S.C. § 157(b)(2)(A) and (O).
      17
      18                                    Discussion
      19   1. The court has discretion to address potential excessive fees
      20   and local rules violations.
      21         A bankruptcy court’s decision regarding the proper amount
      22   of fees to be awarded counsel is reviewed for abuse of
      23
      24         5Attorney  Nancy Klepac, who represents no one in this matter, submitted
           a declaration (doc. #94) relating that Gillis had earlier approached her
      25   saying he would pay her $50.00 per case if she took over representing the
           debtors in his clients’ chapter 13 cases with confirmed plans. She refused.
      26   The declaration also states that when confronted by Ms. Klepac about having
           heard from her clients and others that Gillis’s law office required post-
      27   petition fees exceeding the “no-look fee,” Gillis replied, “I am aware of
           that.”
      28          6 The transcript of the earlier dismissal hearing including Alejandro’s

           testimony was attached to the Order to Show Cause.



                                                  5
Filed 04/14/20                          Case 18-10306                            Doc 109




       1   discretion.   Neben & Starrett v. Chartwell Fin. Corp. (In re
       2   Park-Helena Corp.), 63 F.3d 877, 880 (9th Cir. 1995) (cert. den.
       3   516 U.S. 1049 (1996)); Hale v. U.S. Tr., 509 F.3d 1139, 1146
       4   (9th Cir. 2007).    In employing the fee setting criteria of
       5   § 330(a), the bankruptcy judge is accorded wide discretion.      In
       6   re Fin. Corp. of Am., 114 B.R. 221, 224 (B.A.P. 9th Cir. 1990).
       7         The Bankruptcy Code’s threshold for awarding fees to most
       8   professionals is § 330(a).    When evaluating the reasonableness
       9   of a professional’s fee, § 330(a)(3) instructs courts to
      10   consider time spent, rates charged, necessity or beneficial
      11   nature of the service, timeliness, skill of the professional and
      12   customary compensation by comparably skilled professionals
      13   outside of the bankruptcy field.       But, when evaluating
      14   compensation for a debtor’s attorney in a chapter 13 case, the
      15   focus is slightly different:
      16         In a chapter 12 or chapter 13 case in which the debtor
                 is an individual, the court may allow reasonable
      17
                 compensation to the debtor’s attorney for representing
      18         the interests of the debtor in connection with the
                 bankruptcy case based on a consideration of the
      19         benefit and necessity of such services to the debtor
      20         and the other factors set forth in this section.

      21   § 330(a)(4)(B).    See also, In re Pedersen, 229 B.R. 445, 448
      22   (Bankr. E.D. Cal. 1999).
      23         The court can critically evaluate debtor’s counsel’s
      24   compensation under § 329.    Subdivision (b) provides:
      25         If such [debtor’s attorney’s] compensation exceeds the
                 reasonable value of any such services, the court may
      26         cancel any such agreement, or order the return of any
      27         such payment, to the extent excessive, to –
                       (1) The estate, if the property transferred –
      28



                                              6
Filed 04/14/20                             Case 18-10306                                  Doc 109




       1                     (A)  Would have been property of the estate;
       2                          or
                             (B) Was to be paid by or on behalf of the
       3                          debtor under a plan under chapter 11,
                                  12, or 13 of this title; or
       4
                       (2)   The entity that made such payment.
       5
       6   Rule 2017 implements § 329 and gives the court authority “on the
       7   court’s own initiative” after notice and a hearing to determine
       8   whether any payment or transfer by the debtor to an attorney

       9   either before or after the petition was filed is excessive.

      10   Rule 2017(a) and (b). 7     Section 330 sets the standard by which

      11   fees are evaluated under § 329.           Am. Law Ctr. PC, V. Stanley (In
           re Jastrem), 253 F.3d 438, 443 (9th Cir. 2001); Law Offices of
      12
           David A. Boone v. Derham-Burk (In re Eliapo), 298 B.R. 392, 401
      13
           (B.A.P. 9th Cir. 2003) (affirmed in part, reversed in part and
      14
           remanded by Law Office of David A. Boone v. Derham-Burk (In re
      15
           Eliapo), 468 F.3d 592 (9th Cir. 2006)).
      16
                 Review of a local rule-based sanction is for abuse of
      17
           discretion.    Abdul Habib Olomi v. Tukhi (In re Tukhi), 568 B.R.
      18
           107, 112 (B.A.P. 9th Cir. 2017); Price v. Lehtinen (In re
      19
           Lehtinen), 564 F.3d 1052, 1058 (9th Cir. 2009).           So is a court’s
      20
           interpretation and application of local rules.           Kalitta Air
      21   L.L.C. v. Cent. Tex. Airborne Sys. Inc., 741 F.3d 955, 957 (9th
      22   Cir. 2013).
      23         A trial court’s findings based on its views of the
      24   evidence, even if disputed, is accorded great deference.             Where
      25   there are two permissible views of the evidence, the fact
      26
      27         7 Rule 2017 (a) only requires the examination of pre-petition payments
           made “in contemplation of the filing of a petition.” Rule 2017 (b) says
      28   examination of fees paid after the order for relief implicates “services any
           way related to the case.”



                                                 7
Filed 04/14/20                         Case 18-10306                              Doc 109




       1   finder’s choice between them cannot be clearly erroneous.     In re
       2   Bradford, 112 B.R. 347, 352 (B.A.P. 9th Cir. 1990) (citing
       3   Anderson v. Bessemer City, 470 U.S. 564, 574 (1985)).      See also,
       4   Amadeo v. Zant, 486 U.S. 214 (1988).    When findings are based on
       5   determinations regarding the credibility of witnesses, an even
       6   greater deference to the trial court’s findings is demanded.
       7   Only the trial judge can be aware of the variations in demeanor
       8   and tone of voice that bear so heavily on the listener’s
       9   understanding of and belief in what was said.    Anderson, 470
      10   U.S. at 574. When a trial judge’s finding is based on her
      11   “decision to credit the testimony of one of two or more
      12   witnesses, each of whom has told a coherent and facially
      13   plausible story that is not contradicted by extrinsic evidence,
      14   that finding, if not internally inconsistent, can virtually
      15   never be clear error.” Id. at 575.    Now, the court will review
      16   the evidence that Gillis’s fees were excessive since he asked
      17   for unapproved post-petition fees.
      18
      19   2.    Gillis’s fees were excessive and he should disgorge $600.00
      20   to Alejandro’s bankruptcy estate.
      21         Gillis told Alejandro that $300.00 had to be paid to his
      22   office before the plan could be modified.    Gillis disputes this.
      23   The court, though, heard Alejandro’s live testimony and examined
      24   him under oath.    The court observed Alejandro’s demeanor at the
      25   dismissal hearing.    He was forthright in answering the
      26   questions.    The court asked direct questions and leading
      27   questions and received the same answers.    Alejandro was direct
      28   in his responses; he did not waiver or shift his focus when



                                             8
Filed 04/14/20                             Case 18-10306                                Doc 109




       1   asked the questions.      The court finds Alejandro’s testimony
       2   credible and believable.
       3         The court has also carefully reviewed the declarations and
       4   arguments Gillis presented in opposition.           Alejandro’s testimony
       5   is more credible for several reasons.           First, Alejandro’s
       6   recollection of when he was disabled and the timeline of his
       7   visit to Gillis’s office are consistent with Gillis’s own
       8   recollection and that of his staff.          Second, Gillis declined to
       9   cross examine Alejandro who was present at the March 16 hearing
      10   on this order to show cause.        Alejandro did not have to be
      11   there.
      12         Third, Gillis’s “clear recollection” does not dispute
      13   Alejandro’s pertinent testimony.          Much of Gillis’s opposition
      14   discusses his office’s inability to locate documents.             This is
      15   inconsistent with having a clear recollection.           Gillis’s
      16   declaration (doc. #91) says in part: “I never asked him
      17   (Alejandro) for $300 to file a motion.”           This does not dispute
      18   Alejandro’s testimony (doc. #72) that “they [said] we can do an
      19   adjustment, or they can do something.”           Gillis’s statement does
      20   not dispute that he requested $300.00 just that he did not
      21   request $300.00 to “file a motion.”          Gillis does not dispute
      22   Alejandro’s many attempts over a seven-month period to resolve
      23   his plan defaults. 8
      24         Fourth, Ms. Alcaraz’s declaration (doc. #89) does not
      25   sufficiently dispute Alejandro’s testimony.           Ms. Alcaraz states:
      26   she was Gillis’s secretary in December 2019; that her desk was
      27         8Curiously, Gillis offered to accept a ruling requiring he disgorge
           $600.00 if there was no finding that Gillis asked Alejandro for $300.00 in
      28   December 2019. This supports the finding that Gillis conditioned the plan
           modification. The court declines to engage in chaffer.



                                                 9
Filed 04/14/20                           Case 18-10306                            Doc 109




       1   “next” to Gillis; she also spoke with Alejandro and his wife
       2   before their meeting with Gillis in the Modesto office.         She
       3   states that she never heard Gillis tell Alejandro to pay $300.00
       4   “to work on his case.”    But there is no foundation that Ms.
       5   Alcaraz heard everything in Alejandro’s meeting with Gillis,
       6   which lasted about an hour.
       7         The court dismisses Gillis’s contention that Trustee has a
       8   “vendetta” against him.    This is no more than side-eyed
       9   commentary.   Trustee filed a motion to dismiss Alejandro’s case
      10   due to defaulted payments.     Notice of hearing on the motion was
      11   served on Gillis 20 days before.        Doc. #62.   The dismissal
      12   hearing was not “impromptu” as Gillis suggests.         Gillis chose
      13   not to appear.
      14         The purported vendetta claim also ignores Trustee’s
      15   statutory duties.    Section 1302(b)(4) requires a chapter 13
      16   trustee to advise and assist the debtor in performance under the
      17   plan.   The trustee can advise the debtor on other than legal
      18   matters.   Id.   See also, Ferrell v. Countryman, 398 B.R. 857,
      19   867 (E.D. Tex. 2009).    The trustee is also the representative of
      20   the estate.   See § 323(a).    Alejandro was in default under the
      21   plan.   Trustee brought the default to the court’s attention.
      22   Trustee is also obligated to advise and assist Alejandro in
      23   performance under the plan.     Inquiring about Alejandro’s
      24   circumstances is part of that.     Logically, that inquiry would
      25   include whether Alejandro brought his circumstances to his
      26   attorney’s (Gillis) attention.     The “vendetta” argument is
      27   meritless.
      28



                                              10
Filed 04/14/20                             Case 18-10306                                 Doc 109




       1         What is more, Gillis did not disclose the modification of
       2   the “Rights and Responsibilities.”         Rule 2016(b) requires that a
       3   supplemental statement disclosing any payment or agreement not
       4   previously disclosed must be filed by debtor’s counsel and
       5   transmitted to the UST within 14 days.          Gillis modified the
       6   “Rights and Responsibilities” by conditioning the modification
       7   of the plan upon a post-confirmation payment the court did not
       8   approve.    Gillis did not file a supplemental disclosure.           Gillis
       9   shall disgorge $600.00 to Trustee in Alejandro’s bankruptcy
      10   case. 9
      11
      12   3.    Alternatively, Gillis should disgorge $600.00 for violating
      13   a local rule of court.
      14         LBR 2016-1 deals with attorneys’ fees in Chapter 13 cases.
      15   Subdivision (b)provides:
      16         After the filing of the petition, a debtor’s attorney
      17         shall not accept or demand from the debtor or any
                 other person any payment for services or cost
      18         reimbursement without first obtaining a court order
                 authorizing the fees and/or costs and specifically
      19
                 permitting direct payment of those fees and/or costs
      20         by the debtor.
      21   The evidence establishes Gillis requested that Alejandro pay
      22   $300.00 to modify the plan.       No court order authorized the fees.
      23   The court orders Gillis to disgorge $600.00 to Trustee for
      24   violating the local rules. 10
      25
                 9Gillis has also been ordered to disgorge $1,400.00 to Trustee in
      26   another matter involving this debtor (MHM-4). That order is independent of
           this order. This order relates to a specific post-petition task; not
      27   Gillis’s pre-petition remissness or his inability, because of the State Bar
           suspension, to perform necessary services to complete Alejandro’s case.
      28         10 The rationale for ordering Gillis to disgorge $600 is discussed

           earlier. See footnote 4 above.



                                                 11
Filed 04/14/20                            Case 18-10306                             Doc 109




       1             There is no question that a bankruptcy court has the
       2   power to sanction for violations of local rules.         Miranda
       3   v. S. Pac. Transp. Co., 710 F.2d 516, 519-20 (9th Cir.
       4   1983).       But the court must consider several factors. See
       5   Lee v. Roessler-Lobert (In re Roessler-Lobert), 567 B.R.
       6   560, 573-74 (B.A.P. 9th Cir. 2017).       In this circuit,
       7   Zambrano v. Tustin, 885 F.2d 1473, 1480 (9th Cir. 1989)
       8   instructs that these factors should be considered:
       9
                     The sanction must be consistent with governing statutes
      10              and court rules.
      11
                     It must be necessary for the court to carry out the
      12              conduct of its business.
      13
                     There must be a close connection between the sanctionable
      14              conduct and the sanctity of the federal rules.
      15
                     The order should be consistent with principles of right
      16              and justice, proportionate to the offense, and
      17              commensurate with principles of restraint and dignity
                      inherent in judicial power.
      18
      19   Application of the sanctions should be supported by the
      20   violator’s recklessness, repeated disregard for court rules,
      21   gross negligence, or willful misconduct.         More than simple
      22   negligence is necessary.       Id.; see also Colville Confederated
      23   Tribes v. Walton, Nos. 91-35490, 91-35755, 1992 U.S. App. LEXIS 30612,

      24   at *8 (9th Cir. Nov. 13, 1992).    The court examines the factors
      25   now.
      26             Consistency with statutes and rules.    Sections 329 and 330
      27   govern compensation of attorneys representing Chapter 13
      28   debtors.       Section 329 gives the court authority to order the



                                               12
Filed 04/14/20                        Case 18-10306                              Doc 109




       1   return of any compensation payment deemed excessive.    The court
       2   has explained the basis for the sanction applying both §§ 329
       3   and 330.   Rule 2017(b) sets forth the authority of the court on
       4   its’ “own initiative” after notice and a hearing to determine
       5   whether any payment of money to counsel was excessive.
       6         The $600.00 disgorgement order will be issued after the
       7   court noticed a hearing on an order to show cause.    Gillis had
       8   notice and he opposed.   The proscription of LBR 2016-1(b)
       9   against unauthorized payments made to debtor’s counsel is
      10   consistent with the court’s authority over counsel’s
      11   compensation under the bankruptcy code and rules.
      12         Necessity for the court to carry out its business.   Without
      13   LBR 2016-1(b), it is conceivable that counsel will be able to
      14   prevail on their debtor client to pay more for services within
      15   the scope of services counsel originally agreed to perform.     LBR
      16   2016-1(b) gives the court a tool to monitor counsel’s compliance
      17   with their duties and provides some assurance debtor’s counsel
      18   will complete the tasks required to navigate a Chapter 13 case.
      19   This is necessary so the court can conduct its business deciding
      20   disputes in Chapter 13 cases.
      21         Connection of conduct to federal rules.   Section 329(a) as
      22   implemented by Rule 2016(b) requires timely disclosure of the
      23   terms of counsel’s representation of a debtor.   If those terms
      24   change, that too must be timely disclosed.   The conduct here —
      25   conditioning services on an additional $300.00 payment — is
      26   precisely the type of conduct requiring disclosure.    Also, as
      27   discussed below, both Alejandro and Gillis signed a “Rights and
      28   Responsibilities” agreement when this bankruptcy case was filed.



                                           13
Filed 04/14/20                             Case 18-10306                               Doc 109




       1   That agreement precludes what occurred here.           Gillis elected a
       2   “fixed fee” compensation arrangement.           Under the local rules,
       3   additional fees may be approved by the court only if
       4   “substantial and unanticipated post-confirmation work is
       5   necessary.”       See LBR 2016-1(c)(3).   The conduct here was an
       6   attempt to skirt that rule.
       7         Consistency with “right and justice”.          The sanction ordered
       8   here is minor and limited.        Section 329 would permit the court
       9   to cancel the entire agreement leaving Alejandro and Gillis in a
      10   ruckus over the reasonable value of Gillis’s services.             Gillis
      11   did file the case and a plan was confirmed.           So, some portion of
      12   Gillis’s fee is not excessive.        The amount awarded here is
      13   restrained since Gillis has already been ordered to return a
      14   larger portion of his “flat fee” for unrelated reasons. 11
      15         Other sanctions would be ineffective.          Alejandro must find
      16   other counsel because Gillis’s privilege to practice law in
      17   California is suspended.        For that reason, there is no point in
      18   the court suspending any of Gillis’s court privileges.             Also,
      19   the sanction, if paid, may give Alejandro some ability to seek
      20   other counsel.        That leaves the option of a higher monetary
      21   sanction.      But here, Alejandro did not pay the additional
      22   $300.00.      The sanction here is appropriate for the improper
      23   conduct.
      24         State of mind.       When a violator knowingly violates a court
      25   rule or order, that is considered willful conduct.           See
      26   generally ZiLOG, Inc. v. Corning (In re ZiLOG, Inc.), 450 F.3d
      27   996, 1007-08 (9th Cir. 2006).        Gillis knew of the proscription
      28
                 11See   MHM-4



                                                14
Filed 04/14/20                             Case 18-10306                            Doc 109




       1   against asking Alejandro for additional fees without a court
       2   order.    First, Gillis himself said he would accept a ruling
       3   requiring him to disgorge $600.00 as long as there was no
       4   finding that he violated the rule.        Second, Ms. Klepac’s
       5   declaration (doc. #94) states Gillis acknowledged he was aware
       6   that she heard from her clients and others that his office
       7   required post-petition fees despite his use of the no-look fee.
       8   Third, Gillis signed a “Rights and Responsibilities” agreement
       9   at the beginning of this case.        Doc. #13.   The last phrase of
      10   the agreement just above the signature block is the following:
      11   “The attorney may not receive fees directly from the Debtor.”
      12   Gillis was aware of the rule before asking Alejandro to “hand
      13   over” $300.00.      Finally, Gillis is presumed to know the rules.
      14   He has been practicing bankruptcy for a long time. He has filed
      15   many cases in this and other districts.         He clearly knew he was
      16   violating a rule.
      17         Gillis intentionally asked for the money.        Alejandro was
      18   clear it was Gillis himself, not a staff member, who asked for
      19   the extra funds.        Gillis did not mistakenly ask for the extra
      20   funds. This amounts to willful conduct.
      21
      22                                    Conclusion
      23         For the foregoing reasons, Gillis is ordered to disgorge
      24   $600.00 to Trustee.        A separate order will issue.
      25
                    Apr 14, 2020
      26
      27
      28



                                                15
Filed 04/14/20                       Case 18-10306                            Doc 109




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4   or other court generated document transmitted herewith to the
           parties below. The Clerk of Court will send the Order via the
       5
           BNC or, if checked   X , via the U.S. mail.
       6
       7   Alejandro Cervantes
           701 W. Magill Ave
       8   Fresno CA 93704
       9
           Michael H. Meyer
      10   PO Box 28950
           Fresno CA 93729-8950
      11
      12   Office of the U.S. Trustee
           United States Courthouse
      13   2500 Tulare Street, Room 1401
      14   Fresno CA 93721

      15   Thomas O. Gillis
           1006 H St #1
      16   Modesto CA 95354
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                           16
